Blackburn, Judge,
concurring specially.
I concur only in the judgment reached by the majority in Division 1, and I concur fully in Division 2.
This case involves the statutory construction of OCGA § 34-9-82 (a).1 Specifically, whether the language of the statute bars recovery when a claim is filed within one year of the employer’s payment for remedial treatment, but the last such treatment took place more than a year prior to the filing of the claim.
The case cited by the majority, see Paideia School v. Geiger, 192 Ga. App. 723 (386 SE2d 381) (1989) is inapposite. In Paideia, the claimant did not seek initial treatment until a year had lapsed from the date of the accident. Id. at 724. Such is not the situation in the present case wherein the date of injury was March 29, 1991, for which remedial treatment began immediately.
OCGA § 1-3-1 (b) provides that “the ordinary signification shall be applied to all words” in statutory interpretation. Applying this principle of statutory construction compels us to look no further than the unambiguous language of the statute which provides that the date of the last remedial treatment be the point from which the timeliness of a claim is measured. In the present case, Moynihan’s claim *800was filed more than a year after the date of the last remedial treatment furnished by the employer and, therefore, his claim is barred. We are without authority to hold otherwise. See OCGA § 34-9-82 (a).
Decided June 5, 1996
Reconsideration denied June 21, 1996
Clyatt, Clyatt, Wallace & DeVaughn, Robert M. Clyatt, Claudia E. DeVaughn, for appellant.
Walters, Davis, Smith, Meeks & Pittman, W. Edward Meeks, Jr., for appellee.

 OCGA § 34-9-82 (a) provides that “[t]he right to compensation shall be barred unless a claim therefor is filed within one year after injury, except that if payment of weekly benefits has been made or remedial treatment has been furnished by the employer on account of the injury the claim may be filed within one year after the date of the last remedial treatment furnished by the employer or within two years after the date of the last payment of weekly benefits.”